Citation Nr: 1646798	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  10-30 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease and degenerative meniscal tear of the right knee.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2012, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the claims file.

In February 2013, the Board found that the issue of entitlement to a TDIU had been raised by the record in connection with the appeal seeking a higher disability rating for the service-connected right knee disabilities, and remanded both issues to the AOJ for additional development.  The case has since been returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected degenerative joint disease and degenerative meniscal tear of the right knee is more severe than is contemplated by the currently assigned 10 percent disability rating.  Review of the record demonstrates that additional development is needed prior to readjudication of this matter.
Pursuant to the Board's February 2013 remand directives, the Veteran was provided with an additional VA examination in May 2014 to assess the severity and manifestations of his service-connected right knee disability.  Range of motion testing was performed and the examiner noted that there were contributing factors of pain, weakness, fatigability, and incoordination, as well as additional limitation of functional ability of the knee joint during flare-ups or with repeated use over time.  

In June 2016, the Veteran submitted a letter from a private orthopaedic specialist indicating that the Veteran had undergone initial evaluation with him in April 2016, that the Veteran reported to him that the right knee was getting worse, and that recently the Veteran had been having increased pain and swelling in that knee.  Based on the history, examination, and diagnostic studies, the physician noted that right knee surgery was indicated and had been scheduled.  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The June 2016 letter indicates that the Veteran's disability has worsened since his most recent VA examination.  Thus, on remand, an additional VA examination should be scheduled to assess the current severity and manifestations of the right knee disability.  If the Veteran has already undergone right knee replacement surgery, the examination should not be scheduled until after the expiration of the one-year period following the convalescent period for the surgical knee replacement, as per 38 C.F.R. § 4.30 and 38 C.F.R. § 4.71a, diagnostic code 5055 (2016).   

Additionally, to the extent that the June 2016 letter indicates that relevant private treatment records have not yet been requested and associated with the claims file, the AOJ should contact the Veteran and request that he identify and authorize the release of such records.  After receiving necessary authorization from the Veteran, the AOJ should request any and all relevant private treatment records that remain outstanding, including those from Central Carolina Orthopedic Associates and any other private facility, and associate them with the claims file.

As the Board is remanding these matters for further development, the AOJ should also take action to ensure that updated VA treatment records are obtained and added to the claims file.

Finally, with regard to the Veteran's claim for a TDIU, the AOJ sent the Veteran a notice letter in March 2013 directing that he should complete, sign, and return an enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The record does not reflect that the Veteran returned the completed form, but instead shows that in April 2013, he submitted lay statements from a family member, a coworker, and his direct supervisor from his job regarding the Veteran's limitations caused by problems with his knees.  The letter from his supervisor, as well as a separate statement from the Veteran, both indicate that the Veteran was working part time as a vocational trainer as recently as March 2013, but neither statement provides specifics regarding the Veteran's level of income or regular hours worked as would aid the Board in determining whether the Veteran's present position represents marginal or substantially gainful employment under the relevant law and regulations.  It is ultimately the Veteran's responsibility to provide VA with the information necessary to prove his entitlement to VA benefits, in this instance, by filling out and returning the applicable form.  However, because the Board finds the claim of entitlement to a TDIU to be inextricably intertwined with the issue of entitlement to a disability rating in excess of 10 percent for service-connected right knee degenerative joint disease and degenerative meniscal tear, the claim seeking a TDIU must also be remanded so that these claims can be adjudicated together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  On remand, the AOJ should again contact the Veteran and request that he return a completed VA Form 21-8940, with information regarding the hours he worked and level of payment received throughout the appeal period. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from June 2014 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to his right knee that he would like VA to obtain, to include treatment from April 2016 to present with Central Carolina Orthopedic Associates (CCOA) and treatment concerning the knee replacement surgery referenced in a the June 2016 letter from CCOA.  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  Contact the Veteran and request that he complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Explain that additional evidence is needed to support his claim for a TDIU, to specifically include information regarding his work history, such as hours worked per week and monthly salary throughout relevant appeal period.  

4.  The June 2016 letter from a private healthcare provider at CCOA indicates that the Veteran was scheduled for knee replacement surgery.  If the Veteran underwent such surgery, ensure that an appropriate amount of time has passed prior to conducting an examination to assess the severity of any residuals (as per 38 C.F.R. § 4.30 and 38 C.F.R. § 4.71a, Diagnostic Code 5055.

After completing Directives #1-3, schedule the Veteran for a VA joints examination with an appropriate medical professional to assess the current severity and manifestations of his service-connected right knee disability.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should address the following:

a.  Conduct full range of motion studies for the left and right knee and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the four following conditions:

               i)  on weight-bearing
ii) on nonweight-bearing
and
iii) on active motion
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b.  Provide specific findings as to the range of motion of each knee after three repetitions of movement, and state whether there is additional functional impairment of the right knee due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran if necessary, provide an opinion regarding whether there is additional functional impairment of the right knee due to pain, weakness, excess fatigability, and/or incoordination during flare-ups and on repeated use over a period of time.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the right knee during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  

The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  The examiner should also record the Veteran's account of any protective measures he takes to avoid flare-ups.  

d.  Considering the evidence of record, objective findings from the examination, and the Veteran's subjective reports, indicate whether the Veteran has any recurrent subluxation and instability of the right knee and if so, note the extent and severity of such instability (i.e. slight, moderate, or severe).

In reaching a conclusion, the examiner should comment upon the Veteran's use of any assistive devices.

e.  Address the functional effect that the Veteran's service-connected right knee disability has on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner should consider the Veteran's occupational history and educational background, but must not consider the Veteran's age or any non-service-connected disabilities.

5.  If the schedule criteria for TDIU are not met, the claim must be referred to the Director of Compensation for consideration of extra-schedular entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b).

6.  After completing the above, and conducting any additional development deemed necessary in light of the expanded record, re-adjudicate the claims of entitlement to a disability rating in excess of 10 percent for service-connected right knee degenerative joint disease and degenerative meniscal tear and entitlement to a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




